215 U.S. 541 (1910)
OLD NICK WILLIAMS COMPANY
v.
UNITED STATES.
No. 26.
Supreme Court of United States.
Argued November 9, 10, 1909.
Decided January 24, 1910.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
*543 Mr. Charles A. Moore, with whom Mr. William P. Bynum was on the brief, for petitioner.
Mr. Assistant Attorney General Fowler for the United States.
MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
The rule has long been settled that "a writ of error is not brought, in the legal meaning of the term, until it is filed in the court which rendered the judgment. It is the filing of the writ that removes the record from the inferior to the appellate court, and the period of limitation prescribed by the act of Congress must be calculated accordingly." Taney, C.J., in Brooks v. Norris, 11 How. 204; Polleys v. Black River Company, 113 U.S. 81; Credit Company v. Arkansas Central Railway, 128 U.S. 258; Farrar v. Churchill, 135 U.S. 609; Conboy v. Bank, 203 U.S. 141.
The same rule is applicable to appeals as to writs of error. Section 1012, Revised Statutes. As Mr. Justice Bradley said in Credit Company v. Arkansas Central Railway, 128 U.S. 261:
"An appeal cannot be said to be `taken' any more than a writ of error can be said to be `brought' until it is, in some way, presented to the court which made the decree appealed from, thereby putting an end to its jurisdiction over the cause, and making it its duty to send it to the appellate court."
*544 There the appeal was allowed by Mr. Justice Miller on the last day on which an appeal could be taken (Revised Statutes, § 1008), but was not presented to the court below nor filed with the clerk until five days after the prescribed time had expired. It was held that the appeal must be dismissed, and Mr. Justice Bradley added:
"The attempt made, in this case, to anticipate the actual time of presenting and filing the appeal, by entering an order nunc pro tunc, does not help the case. When the time for taking an appeal has expired, it cannot be arrested or called back by a simple order of court. If it could be, the law which limits the time within which an appeal can be taken would be a dead letter."
In Farrar v. Churchill, 135 U.S. 609, it was held that a cross appeal in equity, like other appeals, must be entered within the time limited, calculating from the date of the decree, and because in that case petition, order and bond were not filed in the Circuit Court until after the lapse of two years from the entry of the decree the cross appeal was dismissed. It was ruled also that the failure to file an assignment of errors, although required by the act of Congress, and the rule of court, was not jurisdictional and could be waived. Revised Statutes, § 997; Rule 11; School District v. Hall, 106 U.S. 428.
In Conboy v. Bank, 203 U.S. 141, it was held that the time within which an appeal may be taken under § 25b of the bankruptcy act and general order in bankruptcy XXXVI runs from the entry of the original judgment or decree, and when it has expired is not revived by a petition for a rehearing, and that where the right of appeal has been lost, appellant cannot reinvest himself with that right by filing such petition, and Credit Company v. Arkansas Central Railway, 128 U.S. 258, 261, was cited with approval.
Plaintiff in error contends that the delay in settling the bill of exceptions was not its fault, but was attributable to the judicial engagements of the trial judge, and that until the bill of exceptions was settled its counsel could not intelligently *545 prepare the assignment of errors which should accompany the petition for the writ of error. But the assignment of errors does not require the previous settlement of the bill of exceptions, and can be formulated before that takes place. In Waldron v. Waldron, 156 U.S. 361, cited in the opinion of the Court of Appeals, the judgment was entered July 10, 1890, and the writ of error was dated July 15, 1890, but the bill of exceptions was not settled during the term, and, because of subsequent delays, not until February, 1891, yet this court held it to be in time in the circumstances. But the writ of error had already issued and been deposited with the clerk of the trial court, and after that the time for complying with it might by proper authority be enlarged. Mussina v. Cavazos, 6 Wall. 355.
As we have stated, the assignment of errors is not a jurisdictional requirement, and although by the rule errors not assigned would be disregarded, the court might at its option notice a plain error not assigned or specified.
The delay in the present case in taking out the writ of error was not the act of the court, but of plaintiff in error. At all events, plaintiff in error might have brought its writ of error within the time prescribed by statute, and the court had no power to allow it after the time limited had expired.
Judgment affirmed.